Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to claims filed on 07/19/2019. Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-9, 13-15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0102916 (“Chen”), in view of U.S. Pub. No. 2019/0190992 (“Warrick”), and further in view of U.S. Pub. No. 2017/0237815 (“Arsenault”).

Regarding claim 1, Chen teaches a method comprising: 
receiving a control request sent by a client terminal (Fig. 6, 610); and
forwarding the control request to the determined control server (“Once an action or request is received, instructions may be generated in accordance with the underlying IoT platforms and transmitting to the respective IoT devices 115 (or to respective IoT service provider back end devices 125),” ¶ [0058]).
Chen fails to teach that the control request carries a device ID of a to-be-controlled smart device and first device execution information. Warrick teaches a control request carries a device ID of a to-be-controlled smart device and first device execution information (“the user device 102 generates and sends a command to the control server 108. This may be done by the in-room control app running on the user device 102 sending a state change message with an identification of a target in-room device 104 and an associated state change for that target device 104,” ¶ [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Chen-Warrick fails to teach determining, according to the device ID, a control server corresponding to the device ID from control servers establishing a cooperative relationship with a gateway platform, wherein the gateway platform stores mapping relationships between device IDs of different smart devices and server IDs of control servers that control the different smart devices. Arsenault teaches determining, according to the device ID, a control server corresponding to the device ID (“When an application interconnect end-point 14 communicates with more than one application server gateway, a mapping table is used to find the application server gateway of the service provider network owning the IoT device. The mapping table stores an association between the unique IoT device identity and the application server gateway of the service provider owning the IoT device,” ¶ [0063]) from control servers establishing a cooperative relationship with a gateway platform (Fig. 4), wherein the gateway platform stores mapping relationships between device IDs of different smart devices and server IDs of control servers that control the different smart devices (“the device gateway receiving a VDP response containing a VDP identifier for the application VDP and storing an association comprising the VDP identifier and the unique IoT device identity,” ¶ [0091]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate mappings, as taught by Arsenault, into Chen-Warrick, in order to simplify updating of IoT device ownership.

Regarding claim 2, Chen-Warrick-Arsenault teaches the invention of claim 1, and further teaches that the forwarding the control request to the determined control server includes: forwarding the control request to the determined control server to request the determined control server (Chen: “Once an action or request is received, instructions may be generated in accordance with the underlying IoT platforms and transmitting to the respective IoT devices 115 (or to respective IoT service provider back end devices 125),” ¶ [0058]) to generate a control instruction according to the first device execution information (Warrick: “The command may include the hub specific details for the target IoT device 104 along with an indication of the desired state change for that target IoT device 104. This command may be sent by accessing an application programming interface (API) provided by the hub 112,” ¶ [0051]) and to send the control instruction to a controller corresponding to the device ID (Warrick: “the control server 108 sends a command to the target hub 112,” ¶ [0051]) to cause the controller to control the smart device (Warrick: Fig. 3, 340-344).

Regarding claim 3, Chen-Warrick-Arsenault teaches the invention of claim 1, and further teaches establishing the mapping relationships between the device IDs of different smart devices and the server IDs of control servers (Arsenault: “the application server gateway stores an association comprising the VDP identifier, the unique IoT device identity and optionally the destination application server,” ¶ [0099]).

Regarding claim 4, Chen-Warrick-Arsenault teaches the invention of claim 3, and further teaches that establishing the mapping relationships includes: storing server IDs 

Regarding claim 5, Chen-Warrick-Arsenault teaches the invention of claim 1, and further teaches determining, according to the device ID, the control server corresponding to the respective device ID from the control servers establishing the cooperative relationship with the gateway platform (Arsenault: “When an application interconnect end-point 14 communicates with more than one application server gateway, a mapping table is used to find the application server gateway of the service provider network owning the IoT device. The mapping table stores an association between the unique IoT device identity and the application server gateway of the service provider owning the IoT device,” ¶ [0063]).

Regarding claim 6, Chen-Warrick-Arsenault teaches the invention of claim 5, and further teaches that determining, according to the device ID, the control server corresponding to the respective device ID from the control servers establishing the cooperative relationship with the gateway platform includes: determining, according to the mapping relationships among the device IDs of different smart devices, the controller IDs of controllers that control the smart devices (Warrick: “the control server 108 queries the device-to-hub table 130 in order to find the hub 112 details related to the target IoT device 104 identifier determined at step 332,” ¶ [0049]), and the server IDs of control servers that control the controllers of the smart devices (Warrick: “another "hotel ID" column may be added such that the cloud control server 108b can determine 

Regarding claim 7, Chen-Warrick-Arsenault teaches the invention of claim 1, and further teaches that forwarding the control request to the determined control server includes: encapsulating the control request according to a set gateway control protocol; and sending the encapsulated control request to the determined control server (Arsenault: “The application interconnect end-point 14 adds an MSRP header before it forwards over the second pre-established MSRP pipe 21, the VDP request and the application data encapsulated in the application VDP to the application server gateway 16, which forwards the application data to the destination application server,” ¶ [0068]).

Regarding claim 8, Chen-Warrick-Arsenault teaches the invention of claim 7, and further teaches that sending the encapsulated control request to the determined control 

Regarding claim 9, Chen-Warrick-Arsenault teaches the invention of claim 1, and further teaches that the control request further carries a user ID of a user (Warrick: “the state change message was received from the user device 102a having IP address 192.168.20.45,” ¶ [0044]).

Regarding claim 13, Chen teaches an apparatus comprising: 
one or more processors (¶ [0032]); and 
one or more memories stored thereon computer readable instructions that, when executed by the one or more processors, cause the one or more processors to perform acts (¶ [0032]) comprising: 
receiving a control request sent by a user (Fig. 6, 610); and
forwarding the control request to the determined control server (“Once an action or request is received, instructions may be generated in accordance with the underlying IoT platforms and transmitting to the respective IoT devices 115 (or to respective IoT service provider back end devices 125),” ¶ [0058]).
Chen fails to teach receiving a control request carrying a room ID allocated to the user, a device ID of a to-be-controlled smart device, and first device execution information; determining, according to the room ID and a user ID of the user, a control permission of the user to control a smart device in a room corresponding to the room ID; and that the determined control server generates a control instruction according to the first device execution information and sends the control instruction to a controller corresponding to the device ID to cause the controller to control the smart device. Warrick teaches receiving a control request carrying a User Device ID allocated to the user (“the control server 108 the queries the user-to-room table 126 in order to find the room 106 that is currently associated with the user device 102 from the which the state change message was received. For instance, if the state change message was received from the user device 102a having IP address 192.168.20.45, the control server 108 
Chen-Warrick fails to teach determining, according to the device ID, a control server corresponding to the device ID from control servers establishing a cooperative relationship with the gateway platform when the determined control permission allows control over the to-be-controlled smart device. Arsenault teaches determining, according to the device ID, a control server corresponding to the device ID (“When an application interconnect end-point 14 communicates with more than one application server gateway, a mapping table is used to find the application server gateway of the service provider network owning the IoT device. The mapping table stores an association between the unique IoT device identity and the application server gateway of the service provider owning the IoT device,” ¶ [0063]) from control servers establishing a cooperative relationship with a gateway platform (Fig. 4). While Arsenault does not expressly disclose performing the action when the determined control permission allows control over the to-be-controlled smart device, this would have been obvious because the process in Warrick terminates when a user is not permitted to perform the action (Warrick: Fig. 3, 328). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate mappings, as 

Regarding claim 14, Chen-Warrick-Arsenault teaches the invention of claim 13, and further teaches sending a prompt message to remind the user of a control failure when the determined control permission refuses the control over the to-be-controlled smart device (Warrick: “the control server 108 may send an error message back to the in-room app on the user device,” ¶ [0047]).

Regarding claim 15, Chen-Warrick-Arsenault teaches the invention of claim 13, and further teaches that, before receiving the control request sent by the user, the acts further comprise: receiving check-in information sent by a hotel management system, wherein the check- in information is generated by the hotel management system after confirmation information about user's check-in is received, and the check-in information comprises a room ID allocated by the hotel management system to the user and check-in time (Warrick: “at the start time of the guest's reservation (or at check-in, or upon detecting the MAC address of a registered device), the user device 102 can automatically be associated by the control server 108 with the registered room 106 of the user associated with the reservation,” ¶ [0036]); and determining, according to the check-in time, a control permission of the user to control a smart device in a room corresponding to the room ID (Warrick: “a user may be dynamically granted access by the control server 108 to control IoT devices 104 in multiple rooms 106 such as when a family is staying in multiple rooms 106 of the hotel 120,” ¶ [0062]), and establishing a 

Regarding claim 17, Chen-Warrick-Arsenault teaches the invention of claim 16, and further teaches allocating, according to check-in time, included in the order data, when the user checks in a hotel corresponding to the hotel ID, to the user a control permission of the user to control a smart device in the room corresponding to the room ID (Warrick: “at the start time of the guest's reservation (or at check-in, or upon detecting the MAC address of a registered device), the user device 102 can automatically be associated by the control server 108 with the registered room 106 of the user associated with the reservation,” ¶ [0036]; “a user may be dynamically granted access by the control server 108 to control IoT devices 104 in multiple rooms 106 such as when a family is staying in multiple rooms 106 of the hotel 120,” ¶ [0062]).

Regarding claim 18, Chen-Warrick-Arsenault teaches the invention of claim 16, and further teaches receiving check-in confirmation information sent by the hotel system, the check-in confirmation information being generated by the hotel 

Regarding claim 20, Chen teaches one or more memories stored thereon computer readable instructions that, when executed by one or more processors, cause the one or more processors to perform acts (¶ [0032]) comprising: 
receiving a control request (Fig. 6, 610); and
forwarding the control request to the determined control server (“Once an action or request is received, instructions may be generated in accordance with the underlying IoT platforms and transmitting to the respective IoT devices 115 (or to respective IoT service provider back end devices 125),” ¶ [0058]).
Chen fails to teach receiving a control request sent by a hotel management system, the control request carrying a device ID of a to-be-controlled smart device and first device execution information, and requesting a control server to generate a control instruction according to the first device execution information and to send the control instruction to a controller corresponding to the device ID to cause the controller to 
.

Claims 10-12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Warrick-Arsenault as applied to claims 9 and 13 above, and further in view of U.S. Pub. No. 2018/0034656 (“Balasubramanian”).

Regarding claim 10, Chen-Warrick-Arsenault teaches the invention of claim 9, and further teaches generating device execution information according to the device ID (Warrick: “the control server 108 queries the device-to-hub table 130 in order to find the hub 112 details related to the target IoT device 104 identifier determined at step 332…the hub 112 that controls this IoT device 104af is found to have the IP address of 10.0.0.81…Other hub specific details for the target IoT device 104af may also be stored in the device-to-hub table 130 including a 4-byte networkID and a 2-byte nodeID,” ¶ [0049]; “The command may include the hub specific details for the target IoT device 104 along with an indication of the desired state change for that target IoT device 104. This command may be sent by accessing an application programming interface (API) provided by the hub 112,” ¶ [0051]); sending the second device execution information to the determined control server (Chen: “Once an action or request is received, instructions may be generated in accordance with the underlying IoT platforms and transmitting to the respective IoT devices 115 (or to respective IoT service provider back end devices 125),” ¶ [0058]), so that the control server sends the second device execution information to the controller corresponding to the device ID to cause the controller to control the smart device according to the control instruction and the second device execution information (Warrick: Fig. 3, 336-344), but fails to teach, after determining the control server corresponding to the device ID, searching, according to the user ID, a user behavior database for historical user behavior data corresponding to the user ID, the user behavior database comprising mapping relationships between user IDs and historical user behavior data; generating second device execution information 

Regarding claim 11, Chen-Warrick-Arsenault-Balasubramanian teaches the invention of claim 10, and further teaches that generating the second device execution information according to the device ID and the historical user behavior data includes: determining, according to the device ID, a device type of the smart device corresponding to the device ID (Balasubramanian: “configure an ambient condition of a device detected in an environment to match an ambient condition of a similar device in a user profile,” ¶ [0021]; “match each type of device in the new environment to a device in the user profile and keep their settings in parity (e.g., configure the settings of the devices to match),” ¶ [0037]); determining, according to the device type, historical user behavior data related to the device type from the historical user behavior data corresponding to the user ID (Balasubramanian: “user profile being broadcasted or the user profile being pushed (pulled) to a specific device,” ¶ [0022]; “configure an ambient condition of a device detected in an environment to match an ambient condition of a similar device in a user profile,” ¶ [0021]; “match each type of device in the new environment to a device in the user profile and keep their settings in parity (e.g., configure the settings of the devices to match),” ¶ [0037]); determining, according to the historical user behavior data, user behavior characteristics of the user corresponding to the user ID who controls the smart device (Balasubramanian: “configure an ambient condition of a device detected in an environment to match an ambient condition of a similar device in a user profile,” ¶ [0021]; “match each type of device in the new environment to a device in the user profile and keep their settings in parity (e.g., configure the settings of the devices to match),” ¶ [0037]); and generating the second device execution information according to the user behavior characteristics 

Regarding claim 12, Chen-Warrick-Arsenault-Balasubramanian teaches the invention of claim 11, and further teaches that obtaining the user behavior database, the obtaining the user behavior data includes: for different user IDs, collecting device execution data or user service data sent through the user IDs (Balasubramanian: “identifies changes by the user to the configured ambient conditions of the devices from Step 101 and identifies new ambient conditions for newly discovered devices,” ¶ [0023]); determining the collected device execution data or user service data as the historical user behavior data (Balasubramanian: “identifies changes by the user to the configured ambient conditions of the devices from Step 101 and identifies new ambient conditions for newly discovered devices,” ¶ [0023]); and storing the user IDs and the historical user behavior data into the user behavior database (Balasubramanian: 

Regarding claim 19, Chen-Warrick-Arsenault teaches the invention of claim 13, and further teaches generating device execution information according to the device ID (Warrick: “the control server 108 queries the device-to-hub table 130 in order to find the hub 112 details related to the target IoT device 104 identifier determined at step 332…the hub 112 that controls this IoT device 104af is found to have the IP address of 10.0.0.81…Other hub specific details for the target IoT device 104af may also be stored in the device-to-hub table 130 including a 4-byte networkID and a 2-byte nodeID,” ¶ [0049]; “The command may include the hub specific details for the target IoT device 104 along with an indication of the desired state change for that target IoT device 104. This command may be sent by accessing an application programming interface (API) provided by the hub 112,” ¶ [0051]); and that forwarding the control request to the determined control server includes: sending the control request and the second device execution information together to the determined control server to request the control server to generate a control instruction according to the second device execution information and the first device execution information in the control request (Chen: “Once an action or request is received, instructions may be generated in accordance with the underlying IoT platforms and transmitting to the respective IoT devices 115 (or to respective IoT service provider back end devices 125),” ¶ [0058]; Warrick: “may automatically convert the commands and target IoT devices 104 specified in the state change message from the user device 102 to their equivalents and/or similar ones .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen-Warrick-Arsenault as applied to claim 13 above, and further in view of U.S. Pub. No. 2018/0033226 (“Robertson”).

Regarding claim 16, Chen-Warrick-Arsenault teaches the invention of claim 13, and further teaches receiving response data sent by the hotel management system, the response data comprising a room ID of the room allocated to the user and the hotel ID (Warrick: “the user-to-room table 126 is automatically populated by the hotel's property management system (PMS) as guests arrive and leave the hotel 120,” ¶ [0031]; “the gateway 418 may confirm the guest's identify with the PMS 420 and store a record of the guest room as being associated with the user device 102 in the user-to-room table 126,” ¶ [0080]; “another "hotel ID" column may be added such that the cloud control server 108b can determine a target hub associated with a target IoT device 104 at a specific hospitality establishment 120,” ¶ [0067]); and establishing a mapping relationship among the user ID, the hotel ID, and the room ID (Warrick: “the control server 108 the queries the user-to-room table 126 in order to find the room 106 that is currently associated with the user device,” ¶ [0044]; “another "hotel ID" column may be 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455